                                                                53rd at Third
                                                                885 Third Avenue
                                                                New York, New York 10022-4834
                                                                Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
                                                                Chicago         Paris

October 30, 2018                                                Dubai           Riyadh
                                                                Düsseldorf      Rome
                                                                Frankfurt       San Diego
                                                                Hamburg         San Francisco
VIA ECF                                                         Hong Kong       Seoul
                                                                Houston         Shanghai
                                                                London          Silicon Valley
Hon. Judith C. McCarthy                                         Los Angeles     Singapore
United States Magistrate Judge                                  Madrid          Tokyo
Southern District of New York                                   Milan           Washington, D.C.

300 Quarropas Street
White Plains, New York 10601-4150

Re:    National Association for the Advancement of Colored People,
       Spring Valley Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Judge McCarthy:

         I write on behalf of Plaintiffs in the above-referenced action to inform the Court that
Messrs. Freilich, Weissmandl and Grossman continue to defy this Court’s orders and refuse to sit
for depositions. Each continues to assert legislative immunity as the basis for their blanket
objection to be deposed, despite this Court’s April 27 and October 19, 2018 Orders specifically
finding that legislative immunity is inapplicable to the non-party Board members and ordering
the depositions to go forward. On October 22, 2018, Plaintiffs emailed the District to determine
whether Messrs. Freilich and Grossman were available for deposition on November 6 and
November 15, respectively, and informed the District that Plaintiffs would follow up with a
proposed date for Mr. Weissmandl. On October 24, 2018, counsel for the District responded that
the District “cannot agree to produce [Messrs. Freilich, Grossman, or Weissmandl] on any date
at this time, because we will be appealing Judge McCarthy’s order overruling the sitting board
members’ legislative immunity objections.” See Oct. 24, 2018 email from R. Levine, Ex. 1 at 4
(including subsequent correspondence).

        The District has once again taken the (incorrect) position that legislative immunity
applies to non-party Board members, shielding them from pretrial discovery. Yet, none of the
cases cited by the District in support of its position are applicable. To support its claim that
legislators are immune from discovery demands, the District exclusively cites cases in its
October 24th email that involve defendants who were immune from suit and asserting immunity
from discovery in their own suit. The District did not cite a single case supporting the
proposition that legislators are immune from responding to third party discovery merely because
they are legislators. On October 26, 2018, Plaintiffs responded to the District notifying them of
our intent to file this motion.
October 30, 2018
Page 2




        As the Court’s prior orders make clear, legislative immunity is not meant to protect third
parties from participating in pretrial discovery, nor is it meant to shield legislators from
discovery regarding non-legislative acts. See ECF 170 at 3-5, 9-10; ECF 124 at 3, 8-9. Indeed,
the Court’s orders are consistent with clearly established Second Circuit precedent that
legislators are not immune from responding to third party discovery. See Rodriguez v. Pataki,
280 F. Supp. 2d 89, 95 (S.D.N.Y. 2003), aff’d, 293 F. Supp. 2d 313 (S.D.N.Y. 2003). This is
especially true where, as here, Plaintiffs have sought discovery from the Board members
regarding non-legislative acts, including their campaigns and communications with third parties.
See ECF 170 at 7; ECF 124 at 8-9.

        Moreover, the District has acknowledged that Messrs. Frelich, Weissmandl, and
Grossman are not immune from discovery because those witnesses have produced documents in
this case. The District cannot pick and choose what discovery to provide, and their production of
certain documents while refusing to make the witnesses available for deposition amounts to
selective waiver. Favors v. Cuomo, 285 F.R.D. 187, 212 (E.D.N.Y. 2012) (“[C]ourts have been
loath to allow a legislator to invoke the privilege at the discovery stage only to selectively waive
it thereafter in order to offer evidence to support the legislator’s claims or defenses.”)

        The District’s arguments to the contrary are frivolous, and its continued refusal to make
these sitting Board members available for depositions is nothing more than a delay tactic.
Indeed, the District all but acknowledged that its frivolous arguments will not prevail in the
District Court, and reaffirmed its commitment to delay by preemptively threatening an appeal to
Second Circuit. See Ex. 1 at 2. Cf. also ECF 165 (denying District’s request to extend pre-trial
deadlines by ten weeks). Earlier in this case, the District Court counseled the parties to be
judicious in their requests for sanctions. See ECF 113. Since that time, the District has used the
Court’s advice as a blank check to delay and obstruct. As it has flouted the Court’s orders, the
District’s attorneys have taken to quoting the District Court’s language about sanctions as a taunt
that Plaintiffs can do nothing about their conduct. See Ex. 1 at 1 (stating “should you choose to
file your various sanctions motions against us, it seems quite possible that someone will be
admonished by the Court. I don’t think it will be us.”).1 Enough is enough. This is now the
third time that Plaintiffs have had to seek the Court’s intervention to compel discovery of the
non-party Board members, who were served with deposition notices over eight months ago.
Plaintiffs, therefore, respectfully request that the Court issue an order directing Messrs. Freilich,
Weissmandl and Grossman to sit for depositions on November 6, 14 and 15, respectively, at 9:00
a.m. at the offices of Latham & Watkins LLP, 885 3rd Ave., New York, New York, 10022.2


1
  If the District does not appeal the Court’s order or when the District Court denies its appeal,
Plaintiffs intend to seek sanctions under Federal Rule of Civil Procedure 37(b)(C) in the form of
attorneys’ fees incurred by Plaintiffs in connection with bringing this letter motion to compel and
opposing the appeal, and any other costs incurred in connection with the District’s litigation of
this frivolous objection.
2
 As of this filing, Plaintiffs have re-served their subpoenas for Messrs. Frelich, Weissmandl, and
Grossman for these dates. See Subpoenas for Freilich, Weissmandl and Grossman, attached as
Ex. 2.
October 30, 2018
Page 3




                                    Respectfully submitted,
                                    /s/ Claudia T. Salomon
                                    Claudia T. Salomon

cc: All Counsel of Record via ECF
